UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

MEHERET GETAHUN,
Petitioner,

v.
                                                                  No. 98-2223
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A74-290-637)

Submitted: February 23, 1999

Decided: May 26, 1999

Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.

_________________________________________________________________

Petition denied by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Lynda V. Rice, CAROLYN C. EAGLIN & ASSOCIATES, Alexan-
dria, Virginia; Arthur D. Wright, III, PAYNE & WRIGHT, Washing-
ton, D.C., for Petitioner. Frank W. Hunger, Assistant Attorney
General, Allen W. Hausman, Senior Litigation Counsel, James A.
Hunolt, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Meheret Getahun petitions this court for review of the order of the
Board of Immigration Appeals (Board), which affirmed the immigra-
tion judge's (IJ) decision to deny Getahun's request for asylum in the
United States and her request for withholding of deportation. We
deny the petition for review.

Getahun, a 32-year-old native and citizen of Ethiopia, entered the
United States in San Francisco, California, on February 5, 1993, as a
non-immigrant visitor for pleasure with permission to stay until May
5, 1993. Her authorized stay was extended to November 5, 1993. On
April 1, 1996, deportation proceedings were commenced against
Getahun because she had overstayed her visa. She had submitted an
asylum application in October 1995. At her deportation hearing,
Getahun admitted that she had overstayed her visa and conceded her
deportability. She requested asylum, withholding of deportation, and
voluntary departure.

Getahun testified that in 1980, while Ethiopia was ruled by the
regime of President Mengistu Haile-Miriam, she joined the Ethiopian
People's Revolutionary Party (EPRP). As a member, she distributed
pamphlets and participated in civil unrest. Getahun testified that as a
result of her EPRP membership, she was imprisoned from September
1984 to December 1984. While in prison, she was beaten, denied visi-
tors and food, and psychologically harassed.

Following her release, Getahun continued her membership in
EPRP and participated in a demonstration against the Mengistu gov-
ernment in May 1989. The Mengistu army dispersed the demonstra-
tion, killing some of the demonstrators and imprisoning others,
including Getahun. While imprisoned, Getahun was raped, denied
food, and beaten with an electrical wire. She was released in August
1989.

                    2
In September 1989, Getahun married a man who held a job with
the Mengistu government and was a member of Mengistu's political
party, the Worker's Party of Ethiopia (WPE). Getahun stated that she
believed her husband would protect her from harassment and torture.

In May 1991, the Mengistu government was overthrown, and the
Transitional Government of Ethiopia (TGE) was established. In June
1992, Getahun and her husband joined the All-Amhara People's
Organization (AAPO), because the TGE was persecuting ethnic
Amharas. Getahun testified that in 1992, she was arrested, detained,
interrogated, and imprisoned for a week because of her membership
and activities in the AAPO. Getahun's husband was arrested and
killed by the government in September 1994, due to his AAPO mem-
bership and activity. Getahun also testified that her father had been
imprisoned due to his membership in the AAPO and that he is cur-
rently hiding from the government in order to avoid persecution.

Noting a number of inconsistencies, vague areas, and implausibili-
ties in Getahun's testimony, the absence of evidence or documents to
corroborate her testimony and the failure to show such were unavail-
able, and Getahun's seemingly defiant demeanor, the IJ found that
Getahun was not a credible witness. The IJ further stated that Getahun
did not appear to be forthright, her testimony was constricted and lim-
ited to the bare minimum in her responses, and her testimony was
vague and evasive. Due to these findings, the IJ stated that she could
not credit Getahun's testimony. Thus, the IJ concluded that Getahun
failed to meet her burden of establishing that she should be granted
asylum and that she also failed to meet the even greater burdens of
showing past persecution on account of race, religion, nationality,
membership in a particular social group or political opinion, or a clear
probability of future persecution. The IJ denied Getahun's application
for asylum, but afforded her the relief of voluntary departure.

Getahun appealed this decision to the Board of Immigration
Appeals. The Board, finding no convincing reason to disturb the cred-
ibility determination of the IJ, upheld the IJ's decision. Getahun filed
a timely petition for review in this court, asserting that the Board
abused its discretion in affirming the IJ's decision and that the Board
should have reversed the IJ's decision and granted asylum to
Getahun.

                    3
To be eligible for asylum, an alien must show persecution or a
well-founded fear of persecution in his native country on account of
race, religion, nationality, membership in a social group, or political
opinion. See 8 U.S.C.A. §§ 1101(a)(42)(A), 1158(a) (West 1970 &
Supp. 1998). A well-founded fear of persecution is established if a
reasonable person in the circumstances would fear persecution on one
of the five enumerated bases. See Huaman-Cornelio v. Board of
Immigration Appeals, 979 F.2d 995, 999 (4th Cir. 1992) (citing M.A.
v. U.S. INS, 899 F.2d 304, 311 (4th Cir. 1990) (en banc)).

Corroborative, documentary evidence is not necessary for the asy-
lum applicant to sustain her burden of proof where the applicant's tes-
timony is sufficiently consistent, specific, and credible. See Matter of
Mogharrabi, 19 I. & N. Dec. 439, 444-45 (BIA 1987). We accord
great weight to credibility determinations by the immigration judge
and the Board of Immigration Appeals, provided the determination is
supported by "specific, cogent reason[s]." Figeroa v. U.S. INS, 886
F.2d 76, 78-79 (4th Cir. 1989) (quoting Turcios v. INS, 821 F.2d
1396, 1399 (9th Cir. 1987)). The IJ and the Board expressed a number
of reasons to question Getahun's credibility. For example, in her asy-
lum application, Getahun stated that she lived in Washington, D.C.,
from the time of her arrival in the United States, but she testified that
she initially stayed with her brother in California. Getahun testified
that she first learned of her husband's death from a telephone call
from her brother, who heard from their mother. She then produced a
letter from her mother informing her of her husband's death. Getahun
testified that she received the letter in 1995, but the date on the letter
is June 6, 1996. Getahun attempted to explain the date by stating that
her mother wrote the letter in a hurry, and later, that someone else
wrote the letter, because her mother is illiterate. Notably, this letter,
which explained the circumstances of Getahun's husband's death,
was written while her asylum application was pending.

Getahun was also unable to explain why she joined the EPRP, and
she was unable to explain when or how she met her husband or how
they became engaged. She first testified that she met her husband
after her release from prison, and then testified that she had known
him before. The IJ found incredible her testimony that, within a few
weeks of being released from prison, she met her husband, agreed to
marry him, and planned a wedding party for fifty people.

                     4
In light of these inconsistencies and the lack of explanation, we
agree with the Board that the IJ properly required some corroborative,
documentary evidence to sustain Getahun's burden of proof. See
Mogharrabi, 19 I. & N. Dec. at 444. Absent that, we find that the
immigration judge and the Board provided "specific, cogent rea-
son[s]" for discrediting Getahun's testimony. See Figeroa, 886 F.2d
at 78-79 (quoting Turcios, 821 F.2d at 1399). Having discredited
Getahun's testimony, we find that substantial evidence supports the
Board's conclusion that Getahun failed to show past persecution.
Additionally, Getahun failed to present evidence of a clear probability
that she would be persecuted by the current government in Ethiopia
on account of her race, religion, membership in a social group, nation-
ality, or political opinion. Accordingly, we uphold the Board's finding
that Getahun failed to show a well-founded fear of future persecution.
See M.A., 899 F.2d at 315.

Because she failed to sustain her burden of proving that the evi-
dence in the record compels a reversal of the Board's decision, see
INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992), we deny Getahun's
petition for review of the decision of the Board. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

PETITION DENIED

                    5